                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

_________________________________________
                                              )
JOANNA WROTEN, individually and as a          )
parent and natural guardian of L.T., a minor, )
                                              )
       Plaintiff,                             )
                                              )                    Civil Action No.
       v.                                     )                    17-10008-FDS
                                              )
GLAXOSMITHKLINE LLC,                          )
                                              )
       Defendant.                             )
__________________________________________)


                                    ORDER TO SHOW CAUSE

SAYLOR, J.

        On May 26, 2016, this Court issued MDL Order No. 11, which required each plaintiff to

complete a Plaintiff Fact Sheet. (Docket No. 252 at ¶ 14). That Order also required plaintiffs to

include signed declarations and duly executed authorizations with their fact sheets. (Id.).

Furthermore, the Court ordered that “questions on the fact sheets shall be treated as

interrogatories under Rule 33 of the Federal Rules of Civil Procedure, and shall be subject to the

rules applicable to such interrogatories . . . .” (Id. at ¶ 17).

        It appears that plaintiff has failed to comply with MDL Order No. 11. Plaintiff has failed

to provide complete answers, or any answers at all, to numerous questions on the fact sheet.

Plaintiff has also failed to submit the required authorizations.

        On September 26, 2018, GlaxoSmithKline LLC filed a motion to compel compliance

with MDL Order No. 11. Plaintiff failed to provide the requested discovery, and failed to file an

opposition or otherwise respond to defendant’s motion.




                                                    1
       Pursuant to Fed. R. Civ. P. 37(b)(2)(A)(v), a court may dismiss an action in whole or in

part for failure to comply with discovery orders. As plaintiff has not requested additional time to

file the required documents, or offered any reason for her delay, she is hereby ORDERED to

show cause in writing within 14 days (that is, on or before October 31, 2018) why this case

should not be dismissed for failure to provide discovery. If good cause is not shown by that date,

this action will be dismissed pursuant to Rule 37(b)(2)(A)(v).

       So Ordered.


                                                     /s/ F. Dennis Saylor
                                                     F. Dennis Saylor IV
Dated: October 17, 2018                              United States District Judge




                                                 2
